Title: Memorandum from Thomas Jefferson, 15 November 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia, 15 November 1792]

  Department of State, to wit:
The requisites of the Law having been complied with on the part of the Ship Canton fitted out from the port of Philadelphia, on a voyage to India, Hugh Alexander Makee Master thereof became entitled to a passport in the usual form, which was this day granted.
(N.B. The above passport is one of the six which were signed by the President previous to his departure for the southward.)
Certified to the President of the United States this 15 day of November 1792.

Th: Jefferson

